ORDER
The Disciplinary Review Board having filed a report with the Court in DRB 00-392, recommending the disbarment of STEVEN T. SELTZER of BRIARCLIFF MANOR, NEW YORK, who was admitted to the bar of this State in 1985, and who there after was temporarily suspended from the practice of law by Order of this Court filed October 17, 2000, and who remains suspended to this date, on the basis of his criminal convictions of conspiracy to commit mail fraud, in violation of 18 U.S.C.A. § 371; mail fraud, in violation of 18 U.S.C.A. § 1341; and conspiracy to defraud the Internal Revenue Service, in violation of 18 U.S.C.A § 371;
And STEVEN T. SELTZER having failed to appear on the return date of the Order to Show Cause why he should not be disbarred or otherwise disciplined;
And good cause appearing;
It is ORDERED that STEVEN T. SELTZER be disbarred, effective immediately, and that his name be stricken from the roll of attorneys; and it is further
ORDERED that all funds, if any, currently existing in any New Jersey financial institution maintained by STEVEN T. SELTZER pursuant to Rule 1:21-6 shall be restrained from disbursement except on application to this Court for good cause shown and shall be transferred by the financial institution to the Clerk of the Superior Court, who is directed to deposit the funds in the Superior Court Trust Fund, pending the further Order of this Court; and it is further
*591ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that STEVEN T. SELTZER be and hereby is permanently restrained and enjoined from practicing law; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.